DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note
The Examiner would like to note that the method steps of claim 13 do not have to be given weight because there is no functional relationship between a) the stored data (bitstream) and medium or b) the stored data (bitstream) and the process.  Instead, the medium is merely a support or carrier for the data being stored. (see MPEP 2111.05(III) titled MACHINE-READABLE MEDIA)
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15 of U.S. Patent No. 11477454 . Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations recited in claims 1-13 of the instant application are encompassed by limitations recited in claims 1-13 and 15 of U.S. Patent No. 11477454.
Instant Application 17712180
U.S. Patent No. 11477454
1. An image decoding method, performed by a decoding apparatus, comprising:

receiving a flag representing whether quantization parameter data for combined chroma coding is present, based on a chroma type;

 receiving the quantization parameter data for the combined chroma coding based on the flag; 

; 

deriving a chroma quantization parameter table based on the quantization parameter data; 

deriving a quantization parameter for the combined chroma coding based on the chroma quantization parameter table and 

deriving residual samples based on the quantization parameter; and generating a reconstructed picture based on the residual samples, wherein the quantization parameter data includes a syntax element for a starting quantization parameter of the chroma quantization parameter table and a syntax element for a number of quantization parameters in the chroma quantization parameter table.  



receiving quantization parameter offset information for the combined chroma coding
 and
the quantization parameter offset information
1. An image decoding method, performed by a decoding apparatus, comprising: 

obtaining a flag representing whether quantization parameter data for combined chroma coding is present based on a chroma type;

obtaining the quantization parameter data for the combined chroma coding based on the flag; 




deriving a chroma quantization parameter table based on the quantization parameter data;

deriving a quantization parameter for the combined chroma coding based on the chroma quantization parameter table;


 deriving residual samples based on the quantization parameter; and generating a reconstructed picture based on the residual samples, wherein the quantization parameter data includes a syntax element for a starting quantization parameter of the chroma quantization parameter table and a syntax element for a number of quantization parameters in the chroma quantization parameter table.  



7. The image decoding method of claim 1, wherein the quantization parameter data includes a syntax element representing an offset for deriving the quantization parameter for the combined chroma coding.  


2. The image decoding method of claim 1, wherein when a value of the flag is 1, the flag represents that the quantization parameter data for the combined chroma coding is present.  
2. The image decoding method of claim 1, wherein when a value of the flag is 1, the flag represents that the quantization parameter data for the combined chroma coding is present.  
3. The image decoding method of claim 1, wherein the flag is signaled through a sequence parameter set (SPS).  
3. The image decoding method of claim 1, wherein the flag is signaled through a sequence parameter set (SPS).  
4. The image decoding method of claim 1, wherein the quantization parameter data includes syntax elements for quantization parameter values of indices of the chroma quantization parameter table.  
4. The image decoding method of claim 1, wherein the quantization parameter data includes syntax elements for quantization parameter values of indices of the chroma quantization parameter table.  
5. The image decoding method of claim 1, wherein a value of the chroma type is not 0.  
5. The image decoding method of claim 1, wherein a value of the chroma type is not 0.  
6. The image decoding method of claim 1, wherein the quantization parameter for the combined chroma coding is derived based on a quantization parameter for an index identical with an index of a quantization parameter for a luma component corresponding to the current chroma block.  
6. The image decoding method of claim 1, wherein the quantization parameter for the combined chroma coding is derived based on a quantization parameter for an index identical with an index of a quantization parameter for a luma component corresponding to the current chroma block.  
7. The image decoding method of claim 1, wherein the quantization parameter offset information is signaled through a picture parameter set (PPS).  
8. The image decoding method of claim 7, wherein the flag is signaled through a picture parameter set (PPS).
8. An image encoding method, performed by an encoding apparatus, comprising: 

deriving residual samples for a chroma component; 

generating quantization parameter data for combined chroma coding of the residual samples based on a chroma type of the chroma component; 



generating a flag representing whether the quantization parameter data for the combined chroma coding is present; and 

generating a bitstream including the quantization parameter data, quantization parameter of a chroma quantization parameter table and a syntax element for a number of quantization parameters in the chroma quantization parameter table.  
 9. An image encoding method, performed by an encoding apparatus, comprising: 

deriving residual samples for a chroma component; 

generating quantization parameter data for combined chroma coding of the residual samples based on a chroma type of the chroma component;



 
generating a flag representing whether the quantization parameter data for the combined chroma coding is present; and

encoding the quantization parameter data and the flag, 

wherein the quantization parameter data includes a syntax element for a starting quantization parameter of a chroma quantization parameter table and a syntax element for a number of quantization parameters in the chroma quantization parameter table.  
9. The image encoding method of claim 8, wherein when a value of the flag is 1, the flag represents that the quantization parameter data for the combined chroma coding is present.  

10. The image encoding method of claim 8, wherein the flag is signaled through a sequence parameter set (SPS).  
10. The image encoding method of claim 9, wherein when a value of the flag is 1, the flag represents that the quantization parameter data for the combined chroma coding is present.  
11. The image encoding method of claim 8, wherein the quantization parameter data includes syntax elements for quantization parameter values of indices of the chroma quantization parameter table.  
11. The image encoding method of claim 9, wherein the flag is signaled through a sequence parameter set (SPS).  
12. The image encoding method of claim 11, wherein the chroma quantization parameter table for the combined chroma coding is derived based on the quantization parameter data, wherein a quantization parameter for the combined chroma coding is derived based on the chroma quantization parameter table.  
12. The image encoding method of claim 9, wherein the quantization parameter data includes syntax elements for quantization parameter values of indices of the chroma quantization parameter table.  
13. A non-transitory computer-readable storage medium storing a bitstream generated by a method, the method comprising: deriving residual samples for a chroma component; generating quantization parameter data for combined chroma coding of the residual samples based on a chroma type of the chroma component; generating quantization parameter offset information for the combined chroma coding; generating a flag representing whether the quantization parameter data for the combined chroma coding is present; and generating the bitstream including the quantization parameter data, quantization parameter offset information and the flag, wherein the quantization parameter data includes a syntax element for a starting quantization parameter of a chroma quantization parameter table and a syntax element for a number of quantization parameters in the chroma quantization parameter table.  
13. The image encoding method of claim 12, wherein the chroma quantization parameter table for the combined chroma coding is derived based on the quantization parameter data, wherein a quantization parameter for the combined chroma coding is derived based on the chroma quantization parameter table.  



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davies et al. (US 20180167617 A1), hereinafter referred to as Davies.
Regarding claim 1, Davies discloses a non-transitory computer-readable storage medium storing a bitstream generated by a method, the method comprising: deriving residual samples for a chroma component; generating quantization parameter data for combined chroma coding of the residual samples based on a chroma type of the chroma component; generating quantization parameter offset information for the combined chroma coding; generating a flag representing whether the quantization parameter data for the combined chroma coding is present; and generating the bitstream including the quantization parameter data, quantization parameter offset information and the flag, wherein the quantization parameter data includes a syntax element for a starting quantization parameter of a chroma quantization parameter table and a syntax element for a number of quantization parameters in the chroma quantization parameter table (See [0116] - a non-transitory computer readable storage media is provided that is encoded with instructions). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional references. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO S LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FABIO S LIMA/Primary Examiner, Art Unit 2486